Title: Managers of the Pennsylvania Hospital: Address to William Denny and Reply, [1 September 1756]
From: Managers of the Pennsylvania Hospital
To: Denny, William


At its meeting on Aug. 28, 1756, the Board of Managers of the Pennsylvania Hospital noting that “it may be expedient to address our new Governor Denny on his arrival,” appointed Franklin, Evan Morgan, Israel Pemberton, and Samuel Rhoads to draft the message. The Board approved it on September 1 and waited on Denny as a body the same afternoon to present the address. He replied at once. Both messages appeared in The Pennsylvania Gazette, Sept. 9, 1756.
 


  [September 1, 1756]
  To the Honourable William Denny Esqr: Lieutenant-Governor of the Province of Pennsylvania, The Address of the Managers and Treasurer of the Pennsylvania Hospital.
  May it please the Governor,
The Managers of the Pennsylvania Hospital beg leave to testify the Share they take in the general Joy on his Accession to the Government of this Province.
Thro’ the Favour of the Government, the Contributors to our Hospital were incorporated by Law, and vested with the Powers and Privileges necessary for the well ordering, as well as increasing this extensive Charity. The Institution has ever since flourished, and we have the great Satisfaction to find, that our Care and diligent Endeavours to relieve the Misery and heal the Diseases, of the Poor, have been blessed with much Success and that our Power of doing Good, is, by the Benefactions of well disposed Persons, daily increasing.
While this right Use continues to be made of the Privileges granted us, we hope our Corporation will be favoured with the Governor’s Countenance and Protection; and we request he would accept of our sincerest Wishes for his Health, Happiness and successful Administration.
Signed, by Order of the Board of Managers
Benjamin Franklin, President


Gentlemen,
The Satisfaction you are pleased to express on my arrival, lays me under particular Obligations, and your good Wishes deserve my hearty Thanks.
I am glad to find so generous and humane an Institution as yours is, managed with so much prudence, supported by Law, and encouraged by publick and private Benefactions.
It will give me a sincere pleasure to contribute all the means in my power to carry on this Charity in the most extensive Manner.

